DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species A (Figures 1-3) in the reply filed on 8/12/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 3, 6, 9, 13, and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/12/2022.

Status of Claims
The status of the claims as filed in the submission dated 8/12/2022 are as follows:
Claims 1-20 are pending;
Claims 3, 6, 9, 13, and 18 are withdrawn from consideration;
Claims 1, 2, 4, 5, 7, 8, 10-12, 14-17, 19, and 20 are being examined. 

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it exceeds a single paragraph and refers to the purported merits (first paragraph).  Correction is required.  See MPEP § 608.01(b).
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Heat Sink with Flattened Heat Pipes”, or something similarly descriptive.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“heating element” in claim 1 line 2 (interpreted as an electronic component, see paragraph 3 of applicants’ disclosure);
“heat dissipation section” in claim 1 line 2 (interpreted as fins and equivalents, see Figure 1 of applicants’ drawings)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, 5, 7, 8, 10-12, 14-17, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 line 7 recites “surfaces in the flattened portions in a thickness direction are arranged facing the heating element”.  It is unclear as to what component or what dimension “a thickness direction” is referring to.  Is the thickness direction the space between the two flattened portions? Is the thickness direction a thickness of the wall of the heat pipe? Is the thickness direction referring to the width, height, or length of the heat pipe?  Further, it is unclear as to how the surfaces of the flattened portions can be facing the heating element when the flattened portions are orthogonal to the heat transfer direction of the heat pipes.  This is further compounded by the fact that the applicants’ figures illustrate the flattened portions as facing outwards to the left and right of the heat pipe with the heat source underneath the curved sections of the heat pipes.  Additionally, it is unclear as to how multiple surfaces (since the claim recites surface in the plural) of the heat pipe could face the heating element, since it would only seem that a single surface would actually face the heating element.  Since the metes and bounds of the limitations cannot be ascertained the claim is indefinite.  For examination purposes, the limitation has been interpreted as “a surface in between the flattened portions of the heat pipe is arranged facing the heating element”.
Claim 1 lines 9-12 recite “a second wick structure having protrusion portions protruding from the inner surface of the container in flat segments forming a main surface of the flattened portion, and a third wick structure disposed in a layered manner on an inner surface of the flattened portion in the thickness direction”.  It is unclear how the second wick structure can protrude from the inner surface of the container when a third wick structure is disposed on an inner surface of the heat pipe.  It would seem that the second wick is actually extending from the third wick based on the currently claim language.  Therefore, it is unclear as to where exactly the second and third wicks are located and how they are formed. Since the metes and bounds of the limitations cannot be ascertained the claim is indefinite.
Claim 1 lines 13-14 recite “a type of the second wick structure is the same as a type of the third wick structure”, wherein it is unclear what “type” is specifically referring to.  Does “type” refer to the material, structural composition, or shape?  Since the metes and bounds of the limitations cannot be ascertained the claim is indefinite.
Claim 17 recites “from one end portion” and “to another end portion”.  However, claim 2 from which claim 17 depends from already recites “one end portion” and “another end portion”.  Therefore, it is unclear as to how these two instances relate to one another since no antecedent basis is utilized in claim 17.  Since the metes and bounds of the limitations cannot be ascertained the claim is indefinite.  For examination purposes, the limitations in claim 17 will be interpreted as referring to the same limitations of claim 2.
The remaining claims are rejected as being dependent upon an indefinite limitation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 5, 7, 8, 10-12, 14-17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hirasawa (US2016/0282054A1) in view of Kameoka (US2012/0118357A1).
Re Claim 1. Hirasawa teaches a heat sink (1) comprising (Figures 1 and 6): 
a plurality of heat pipes (3) to be thermally connected to a heating element (13) (Figure 6 illustrates two heat pipes, thus constituting a plurality of heat pipes; Paragraphs 51, 66-68); and 
a heat dissipation section (5 are fins) thermally connected to the plurality of heat pipes (3) (Figure 1; Paragraph 48), 
wherein in the plurality of heat pipes, at least evaporation sections (portions at 10) to be thermally connected to the heating element (13) have flattened portions (generally denoted by 11 in Figure 6) whose cross sectional shape in a direction orthogonal to a heat transfer direction (into the page in Figure 6, right to left of 3 in Figure 1 is the heat transfer direction) of the plurality of heat pipes is flattened, and surfaces (generally denoted by 8A in Figure 6) in the flattened portions in a thickness direction are arranged facing the heating element (the bottom curved portions of the flattened heat pipe 3 face the heat source 13) (Figure 6; Paragraph 51 teaches elliptic shaped heat pipes that have “shape connecting parallel lines with circular arcs”; Paragraphs 66-68), 
Hirasawa teaches the heat pipes (Figure 6) but fails to specifically teach each of the heat pipes has a first wick structure corresponding to fine grooves formed on an inner surface of a container, a second wick structure having protrusion portions protruding from the inner surface of the container in flat segments forming a main surface of the flattened portion, and a third wick structure disposed in a layered manner on an inner surface of the flattened portion in the thickness direction, and a type of the second wick structure is the same as a type of the third wick structure.
However, Kameoka teaches each of the heat pipes (1) has a first wick structure corresponding to fine grooves formed on an inner surface of a container (Figure 14A-B illustrates fine grooves; Figure 16; Paragraph 125-126; Claims 21-28 recite concavo-convex (i.e. grooves) are formed on the inner wall, wherein parent independent claim 13 recites a plurality of wick structures. Thus, it’s clear that the fine grooves of figure 14A-B applies to all embodiments, including Figure 16), 
a second wick structure (3-1, 3-2) having protrusion portions (semi-elliptical portions) protruding from the inner surface (5) of the container in flat segments forming a main surface of the flattened portion, and a third wick (portion outside of the semi-elliptical portions of 3-1, 3-2) structure disposed in a layered manner on an inner surface (5) of the flattened portion in the thickness direction, and a type of the second wick structure is the same as a type of the third wick structure (Figures 14B, 16; Paragraphs 125-126, 135; The second and third wicks are made from the same sintered metal and thus the same “type”).  Kameoka teaches the benefit of the wick structures is to enhance the capillary force in the heat pipe (Paragraph 135) and to facilitate the reflux of the working fluid (Paragraph 126).
Therefore, in view of Kameoka 's teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to add the wick structure to Hirasawa in order to enhance the capillary force in the heat pipe and to facilitate the reflux of the working fluid (Kameoka Paragraphs 126, 135).

Re Claim 2. Hirasawa teaches the evaporation section of the heat pipe is located in one end portion (at 10) of the heat pipe, and a condensation section of the heat pipe to be thermally connected to the heat dissipation section is located in another end portion (at 5) of the heat pipe (Figure 1, 6; Paragraphs 48-51, 66-68).
Re Claim 4. Hirasawa teaches the evaporation sections of the plurality of heat pipes are arranged in parallel along an extending direction of the heating element (Figure 1, 6; Paragraphs 48-51, 66-68).
Re Claim 5. Hirasawa teaches the evaporation sections of the plurality of heat pipes are arranged in parallel along an extending direction of the heating element (Figure 1, 6; Paragraphs 48-51, 66-68).
Re Claims 7, 8, and 10. Hirasawa teaches the evaporation section (10) of the heat pipe is thermally connected to a heat reception plate (8), and the heat reception plate (8) is to be thermally connected to the heating element (13) (Figure 6; Paragraphs 48-51, 66-68).
Re Claim 11, 12, 14, and 15. Hirasawa teaches the flattened portion extends from the evaporation section to the condensation section (Figure 1, 6; Paragraphs 48-51, 66-68; Paragraph 51 teaches elliptic shaped heat pipes).
Re Claim 16, 17, 19, and 20. Hirasawa as modified by Kameoka teach the second wick structure extends from one end portion to another end portion of the heat pipe, and the third wick structure extends from the one end portion to the other end portion of the heat pipe (Kameoka Figures 14B, 16; Paragraphs 126, 135 teach the wicks extend over the entire inner wall of the heat pipes. Thus, the second and third wick structures would extend from one end to the other end of the heat pipe).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 for other relevant prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS C RUBY whose telephone number is (571)270-5760. The examiner can normally be reached M-F: 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRAVIS RUBY/Primary Examiner, Art Unit 3763